Labauye, J.
These three cases are all contained in one single transcript, forming but one record, and one appeal, and the certificate of the clerk of the inferior Court, appended to said record, states and certifies:
“That the foregoing forty pages contain a full and complete transcript of the documents therein contained, offered and on file in the matter of Oily of Carrollton v. J. M. Magee, D. M. Hollingsworth and Mrs. Settoon, Nos. 1830, 1831 and 1832 of the docket of this Oourt.”
This certificate does not show that the record contains all the evidence adduced, and the record contains no statement of facts, no exception to the opinion of the Judge, nor special verdict, and the appellant has not filed in this Oourt an assignment of error of law apparent on the face of the record.
We cannot examine the case on its merits, and we must dismiss the appeal. C. P. Art. 897. 6 L. 144, 157, 209. 1 R. 460. 4R. 147.
The appeal is dismissed, at the costs of the appellant.